DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James J Livingston on 1/26/2022.

The application has been amended as follows: 
SPECIFICATION

	The title has been amended as follows:

ELECTRONIC DEVICE AND METHOD FOR INCREASING EXPOSURE CONTROL PERFORMANCE OF A CAMERA BY ADJUSTING EXPOSURE PARAMETER OF THE CAMERA



Reasons for Allowance
Claims 1, 3-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of the record fails to show or fairly suggest an electronic device comprising:

generate texture information from each of the plurality of input images, 
determine whether to update the first parameter, based on the texture information, and 
adjust the first parameter, based on the texture information upon determining to update the first parameter, in combination with other claim limitations.

Claims 3-9, 10 are allowed as being dependent from claim 1.

Claims 11, 13-19 are method claims correspond to apparatus claims 1, 3-9, respectively; therefore, claims 11, 13-19 are allowed for the same reasons given in claims 1, 3-9.

Claim 20 are allowed for the same reasons given in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        1/26/2022